Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoemaker et al (US 10,928,080).
Regarding claim 1, Shoemaker discloses a heating, ventilation, and/or air conditioning unit, comprising:
a condenser section comprising a coil (40) and a fan (42), wherein the fan is configured to draw an airflow into the condenser section;
a control section (130) configured to enclose electrical components of the HVAC unit (5:4-7);
a partition (140) extending between the condenser section and the control section, wherein the partition comprises a first air passage and a second air passage (inlet and outlet of airflow 530 into the control section as shown in figure 5) formed therein, wherein the first air passage is configured to enable a portion of the air flow to flow from the condenser section into the control section (through inlet 200), and the second air passage is configured to enable the portion of the air flow to flow form the control section to the condenser section (through outlet 202).
Regarding claim 2, Shoemaker discloses the fan (42) is configured to draw the portion of the air flow from the condenser section and into the control section via the first air passage and from the control section into the condenser section via the second air passage (air flow 530 shown in figure 5).
Regarding claim 3, Shoemaker discloses the coil (40) is configured to circulate a refrigerant therethrough (3:58-59), the fan is configured to draw an additional portion of the air flow across the coil (520), and the fan (42) is configured to discharge the portion of the air flow and the additional portion of the air flow from the condenser section via an air flow outlet (through top screen 110).
Regarding claim 4, Shoemaker discloses a variable frequency drive (132, 5:10-13 the inverter 132 provides variable voltage, current, and frequency to the compressor) disposed within the control section.
Regarding claim 5, Shoemaker discloses a mounting panel (180 and/or 158) disposed within the control section, wherein the VFD (132) is secured to the mounting panel.
Regarding claim 6, Shoemaker discloses the control section comprises a first portion and a second portion (top and bottom respectively), the mounting panel (180 and/or 158) extends between the first portion and the second portion, and the VFD (132) is secured to the mounting panel within the first portion (securing screw holes provided about perimeter of aperture 182).
Regarding claim 7, Shoemaker discloses the mounting panel (180) comprises an opening  (202) fluidly coupling the first portion and the second portion, and wherein the second air passage fluidly couples the second portion and the condenser section (air flow shown in figure 5).
Regarding claim 8, Shoemaker discloses the VFD (132) is secured to the mounting panel (180) beneath the opening (202) relative to the direction of gravity.
Regarding claim 9, Shoemaker discloses an ingress protected rated louver coupled to the partition (6:16-36 provide for louvers to protect from rain; IPX1 merely requires protection from vertical drips which pictures louvers satisfy), wherein the first air passage extends through the IP rated louver.
Regarding claim 10, Shoemaker discloses a partition comprises a plurality of louvers formed therein (plurality of louvers shown at the inlet and outlet, 200 and 202, in figure 5), and the second air passage extends through the plurality of louvers.
Regarding claim 11, Shoemaker discloses an HVAC unit, comprising:
a first section comprising a heat exchanger (40) and a fan (42), wherein the fan is configured to draw an air flow into the first section;
a second section (130) adjacent to the first section and configured to enclose electrical components of the HVAC unit (5:4-7); and
a partition (140 and/or 180) extending between the first and the second section,
wherein the HVAC unit comprises an air flow path (530) extending from the first section into the second section via a first opening (200) formed in the partition, through the second section, and from the second section into the first section via a second opening (202) formed in the partition, and wherein the HVAC unit is configured to direction a portion of the air flow along the air flow path.
Regarding claim 12, Shoemaker discloses a louver (6:16-36) coupled to the partition adjacent to the first opening (200), wherein the air flow path extends through the louver.
Regarding claim 13, Shoemaker discloses the louver is an ingress protected rated louver (6:16-36 provide for louvers to protect from rain; IPX1 merely requires protection from vertical drips which pictures louvers satisfy).
Regarding claim 14, Shoemaker discloses the electrical components comprise a variable frequency drive (132, 5:10-13 the inverter 132 provides variable voltage, current, and frequency to the compressor).
Regarding claim 16, Shoemaker discloses a mounting panel (180 and/or 158) disposed within the second section, wherein the second section comprises a compartment configured to enclose the electrical components on a first side of the mounting panel (lower portion) and comprises a cavity (above the electrical components) on a second side of the mounting panel (upper portion).
Regarding claim 17, Shoemaker discloses the air flow path extends from the first section into the compartment via the first opening (200), and the air flow path extends from the cavity into the first section via the second opening (202).
Regarding claim 18, Shoemaker discloses a lower edge of the mounting panel (180 and/or 158) is offset from a base of the control section (space shown below mounting panel in figure 5) to define a passageway from the compartment to the cavity, and wherein the mounting panel comprises an opening formed therein at an end of the mounting panel opposite the lower edge (cover shown in 158 in figure 4A includes top and bottom openings to create airflow passage across the electronics devices).
Regarding claim 19, Shoemaker discloses an HVAC unit comprising:
a condenser section comprising a coil (40) and a fan (42), wherein the fan is configured to draw an air flow into the condenser section;
a control section, comprising:
a mounting panel (158) separating the control section into a first portion and a second portion, wherein the mounting panel comprises an opening fluidly coupling the first and second portion (top and bottom openings shown in figure 4A to allow air to pass over electrical components); and
one or more electrical components (132) configured to generate heat during operation, wherein the one or more electrical components are attached to the mounting panel and are disposed within the first portion of the control section (within unlabeled cover with “UP” written on it in figure 4A); and
a partition (140) extending between the condenser section and the control section, wherein the partition comprises a louver (6:16-36; at 200) configured to direct a portion of the air flow from the condenser section into the first portion of the control section, and the partition comprises a plurality of slats (louvers at 202 are also slats) formed therein and configured to direct the portion of the air flow form the second portion (portion above electronics as shown in figure 5) of the control section to the condenser section,
wherein the fan (42) is configured to draw the portion of the air flow through the control section and draw a remaining portion of the air flow across the coil.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al (US 10,928,080).
Regarding claim 15, Shoemaker discloses that the fan is electrically driven, but is silent concerning a VFD for the fan. The examiner takes official notice that it is known to power a fan with a VFD. It would have been obvious to one of ordinary skill in the art to have provided Shoemaker with a VFD for fan 42 within the control section in order to adjust fan speed allowing for more precise capacity control.
Regarding claim 20, Shoemaker discloses the fan is electrically driven and the louver is an ingress protected rated louver (6:16-36 provide for louvers to protect from rain; IPX1 merely requires protection from vertical drips which pictures louvers satisfy). Shoemaker is silent concerning a VFD for the fan. The examiner takes official notice that it is known to power a fan with a VFD. It would have been obvious to one of ordinary skill in the art to have provided Shoemaker with a VFD for fan 42 within the control section in order to adjust fan speed allowing for more precise capacity control.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamitani et al (US 9,228,771); Chisaki et al (US 2015/0204599) louver and slat shapes; Jang et al (US 2009/0081940) air flow partitions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763